848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brenda COKER, Plaintiff-Appellant,v.DANIEL INTERNATIONAL CORP., d/b/a Daniel Construction Co.,and United States Fidelity and Guaranty Co.,Defendants-Appellants.
No. 87-5499.
United States Court of Appeals, Sixth Circuit.
June 3, 1988.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge*.
PER CURIAM.


1
This court has reviewed the assignments of error advanced by the appellant together with the briefs filed by the parties, the arguments of counsel and the written opinion of Judge Siler, and concludes that the appellant's assignments of error are not well taken for the reasons articulated in Judge Siler's disposition of the case, Coker v. Daniel Const. Co., 664 F.Supp. 1079 (W.D.Ky.1987).  Accordingly, the judgment of the district court is hereby AFFIRMED.



*
 Hon.  Barbara K. Hackett, United States District Judge for the Eastern District of Michigan, sitting by designation